Citation Nr: 1209147	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-11 459	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to August 1946, and from January 1951 to May 1952.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from         a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Ohlahoma, which denied the benefit sought        on appeal.

This appeal had been advanced on the Board's docket pursuant to 38 C.F.R.               § 20.900(c)(2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011). 


FINDING OF FACT

On January 19, 2012, prior to the promulgation of a decision in the appeal,            the Board received notification from the Veteran through his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). An appeal may be withdrawn as to any or all issues involved in the appeal        at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran through his authorized representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly,            the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


